Citation Nr: 0303477	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  97-23 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft, including 
as due to nicotine dependence arising in service and/or 
tobacco use in service, or as secondary to diabetes mellitus 
type II.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from October 1968 
to October 1988.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, in pertinent part denying service connection for 
heart disease.  

By a VA Form 9 submitted in July 1997 the veteran expanded 
the appealed claim of entitlement to heart disease to include 
as due to smoking.  By a June 2002 rating decision the RO 
granted service connection for diabetes mellitus, and 
expanded and recharacterized the heart disease claim as 
entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft, as 
secondary to service-connected diabetes mellitus type II.


FINDINGS OF FACT

1.  Nicotine dependence developed during military service.

2.  Resolving reasonable doubt in the veteran's favor, 
coronary artery disease was caused by inservice smoking, 
and/or post service smoking associated with service incurred 
nicotine dependence.  


CONCLUSIONS OF LAW

1.  Nicotine dependence was incurred during military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.326 (2002).

2.  Coronary artery disease, status post coronary artery 
bypass graft, secondary to inservice tobacco use and/or 
secondary to service incurred nicotine dependence is 
demonstrated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA/ Due Process Analysis

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's appeal.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations which are codified, in pertinent part, at 38 
C.F.R. §§ 3.102, 3.159, 3.326(a).  The new law and 
regulations apply to this claim.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

The veteran was afforded notice of the VCAA and of the VA's 
assistance in developing his claim, in a supplemental 
statement of the case issued in June 2002.  The veteran was 
requested to report of any additional records that may assist 
him in furtherance of his claim.  However, in submitted 
statements he did not identify any additional records to be 
secured.  Statements were secured from private treating 
physicians following requests for records to such sources 
issued by the RO.  The veteran was afforded an official 
examination in January 2002, and a cardiac stress test in 
April 2002 to ascertain medical facts which may be supportive 
of his claim.  The claims folder also contains VA outpatient 
treatment records from the VA Medical Center in Oklahoma 
City, Oklahoma. 

Because no additional evidence has been identified by the 
appellant as being available and pertinent to the claim, but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the appellant what evidence 
would be secured by VA and what evidence would be secured by 
the appellant is harmless.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In sum, the Board finds that the duty 
to assist and notify the veteran has been satisfied.  See 
generally, 38 U.S.C.A. § 5103A.

The Board is obligated to consider all issues reasonably 
raised by the record.  See Mingo v. Derwinski, 2 Vet. App. 
51, 54 (1992).  As such, the Board considered the issue of 
entitlement to service connection for nicotine dependence, 
raised by the veteran's August 1996 claim of entitlement to 
service connection for coronary artery disease due to 
smoking, and by the evidentiary record showing that the 
veteran had nicotine dependence dating from service.  The 
consideration of the issue of entitlement to service 
connection for nicotine dependence is, by the evidentiary 
record and applicable law, an intermediary step toward the 
determination herein that the veteran is entitled to service 
connection for coronary artery disease due to tobacco use.  
The veteran is not prejudiced by the Board's review of this 
intermediary issue in the first instance, since the outcome 
of that determination is wholly in his favor.  Thus, any 
error of procedure enuring to the determination that service 
connection for nicotine dependence is harmless.  

Service Connection

The veteran's original claim for service connection for 
coronary artery disease was received in August 1996.  His 
theory of entitlement included inservice tobacco use and/or 
nicotine dependence arising in service.  The claim was later 
expanded to include as secondary to service-connected 
diabetes mellitus type II.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  Secondary service connection may be granted 
where the evidence shows that a chronic disability has been 
caused or aggravated by a service-connected disability.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Regarding claims of entitlement to service connection as due 
to tobacco use or nicotine dependence, for claims filed on or 
before June 9, 1998, the analysis follows the usual service 
connection scheme, with a determination as to direct service 
connection due to tobacco use in service, or as to secondary 
service connection due to service-connected nicotine 
dependence.  This rule applies given the appellant's August 
1996 claim.  Cf. PL 105-178, § 8202.

With respect to disorders claimed related to tobacco use, 
direct service connection of a disability may be established 
if the evidence demonstrates that injury or disease resulted 
from tobacco use in line of duty in the active military, 
naval, or air service. VAOPGCPREC 2-93; 58 Fed.Reg. 42756 
(1993).  That is, service connection may be established for 
any disability allegedly related to tobacco use, even if 
diagnosed after service, if the evidence demonstrates that 
the disability resulted from the in-service use of tobacco, 
considering the possible effect of smoking before or after 
service.  It is insufficient to show only that a veteran 
smoked in service and had a disease related to tobacco use. 
Id.

VA's General Counsel has also held that a determination as to 
whether service connection for a disability attributable to 
tobacco use subsequent to military service should be 
established on a secondary basis pursuant to 38 C.F.R. § 
3.310(a) depends on: 1) Whether nicotine dependence may be 
considered a disease for purposes of laws governing veterans' 
benefits, 2) whether the veteran acquired a dependence on 
nicotine in service, and 3) whether that dependence may be 
considered the proximate cause of disability resulting from 
the use of tobacco products by the veteran. If each of these 
three questions is answered in the affirmative, service 
connection should be established on a secondary basis. These 
are questions that must be answered by adjudication personnel 
applying established medical principles to the facts of 
particular claims. VAOPGCPREC 19-97, 62 Fed. Reg. 37954 
(1997).

In this case, service medical records do not show coronary 
artery disease.  Moreover, compensably disabling disease 
within a year of discharge, or evidence directly linking 
coronary artery disease to service is not shown.  Hence, 
service connection on a direct basis is not in order. 

In looking at the veteran's entitlement on a secondary basis, 
however, the service medical records show that the appellant 
was diagnosed with a tobacco organic mental disorder in May 
1980.  At that time, he was noted to smoke five packs of 
cigarettes per day.  At his retirement from active duty eight 
years later he was still smoking.  Hence, the Board finds 
that the veteran developed nicotine dependence in service, 
and that service connection for nicotine dependence is hereby 
established.

Postservice the veteran was first diagnosed with coronary 
artery disease in August 1995 following a report of symptoms 
compatible with unstable angina.  He underwent a triple 
coronary artery bypass graft in August 1995, and at an 
earlier cardiac catheterization in August 1995, the veteran 
reported a history of cigarette smoking averaging 2.5 packs 
per day for 17 years.  The examining physician specifically 
found the appellant's cigarette smoking to have been a risk 
factor for the development of cardiovascular disease.  

In a November 1995 medical summary by Keith J. Kassbian, 
M.D., stated that multiple factors were causative of the 
veteran's coronary artery disease.  Those included a positive 
family history, a high-saturated-fat diet, and cigarette 
smoking.  

In a March 1996 letter, Laurence Altshuler, M.D., a private 
physician overseeing treatment provided for diabetes 
mellitus, noted that the appellant continued to smoke and 
that this was a causal factor in the development of his 
coronary artery disease.  

Thus the medical evidence establishes that the veteran was a 
heavy smoker for approximately 17 years, first in service and 
continuing thereafter.  This medical evidence establishes 
that the veteran was not only a smoker in service, but he 
also had nicotine addiction in service which caused him to 
continue smoking.  The medical evidence also establishes that 
the veteran's smoking, either in service or post service or 
both, causally contributed to his coronary artery disease.  

Accordingly, the Board concludes that the preponderance of 
the evidence favors service connection for nicotine 
addiction, with associated smoking post service.  Further, 
the Board finds that after resolving reasonable doubt in the 
appellant's favor that the claim of entitlement to service 
connection for coronary artery disease due to either smoking 
in service or nicotine dependence incurred in service should 
be granted.  It is so ordered.

Because the benefit sought on appeal is granted, the Board 
need not address the theory of entitlement to service 
connection for coronary artery disease secondary to diabetes 
mellitus. 


ORDER

Service connection for coronary artery disease, status post 
coronary artery bypass graft, is granted.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

